*441The decree is erroneous, in several particulars *
1st. Mrs. Williams was not before the court by legal service. There is no proof that the publication against her was made according to law, the cer*442tificate not having been made by “ the printer in whose paper" the publication purports to have been made, but by the editor only.
2nd. section o' an act of 17 >6, 1 Digest, 59.
2nd. If any decree against Hay had been proper, it should not have been for $172 in specie, as there was j,0 proof that he owed ¡VIrs. Williams that much, or ni01'e than that sum in Commonwealth’s paper.
3rd. No security was required of the complainant, according to the second section of an act of 1796, I Dig. 59.
Wherefore, without deciding whether the bill and exhibits present any equitable ground for relief for the surplus land, the decree is erroneous.
Decree reversed, and the cause remanded for further proceedings.